Citation Nr: 0816979	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  04-38 664	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for a dysthymic disorder (previously diagnosed as a 
conversion reaction.)  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from June 1942 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  


FINDINGS OF FACT

1.  The service-connected dysthymic disorder (previously 
diagnosed as a conversion reaction) is manifested by 
complaints of anxiety and it results in no more than minimal 
social and industrial impairment.  The veteran is 
cooperative, alert, oriented, relevant, and coherent, with an 
appropriate and unconstricted affect and normal mood.  

2.  Service connection is only in effect for a dysthymic 
disorder (previously diagnosed as a conversion reaction), 
rated as 50 percent disabling, and it is not of sufficient 
severity as to prevent the veteran from engaging in some form 
of substantially gainful employment consistent with his 
education and occupational experience.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 
percent for a dysthymic disorder (previously diagnosed as a 
conversion reaction) have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, 
Diagnostic Code 9424, 9433 (2007).

2.  The criteria for a total disability rating based on 
individual unemployability (TDIU) have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.340, 3.341, 4.16 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letters 
sent to the appellant in November 2004 and April 2007 that 
fully addressed all four notice elements.  The letter 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  The veteran was notified that to 
substantiate a claim for increase, he must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on his 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Although the VCAA compliant notice letter was not sent before 
the initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued in June 2007 after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

Duty to Assist

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA clinical 
records and the veteran has had a VA examination.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Claim

In April 2002, the RO received a letter from the veteran.  He 
wrote that his wife had to do everything for him.  She had to 
take him to the doctors.  She had to cook for him because he 
could not see to cook.  He would forget he was cooking and 
leave the stove on.  She had to give him his medication, 
because he would take the wrong medicine or forget to take 
it.  She had to help him bathe because he sometimes fell in 
the tub.  She thought he had Alzheimer's disease because he 
was unable to balance himself or remember things.  He also 
had congestive heart failure.  He concluded that his income 
was not enough to support himself or his wife and pay the 
bills because she had to take care of him and that was why he 
needed an increase for his nervous condition.  The letter 
went on to discuss various non-service-connected conditions.  

In June 2002, the RO informed the veteran that to establish 
an increased evaluation for a service-connected condition the 
evidence must show an increase in severity.  He was notified 
that a non-service-connected pension could be paid if he was 
permanently and totally disabled by non-service-connected 
conditions and met certain income limitations and other 
requirements.  The veteran did not a file a claim for a non-
service-connected pension.  Since the veteran did not file a 
pension claim after being alerted to the possibility, and 
since it was reported, on the February 2003 VA examination, 
that the veteran receives payments from the Social Security 
Administration, as well as VA, the record does not raise a 
pension claim by inference.  

In July 2002, the RO received a claim for TDIU.  In 
compliance with VCAA, in July 2002, the RO notified the 
veteran of the requirements for TDIU.  In August 2002, the 
veteran responded that he did not have any more evidence to 
submit.  

The claims were denied in April 2003.  The notice of 
disagreement and appeal listed numerous non-service-connected 
disorders.  In November 2004, the RO asked the veteran if he 
was seeking service connection for these disorders.  He did 
not respond to that inquiry.  Since the veteran did not 
respond to the RO inquiry as to possible claims of service 
connection, such claims can not be inferred in this case.  

The veteran has not explained why he feels that he should be 
awarded a higher rating for his service-connected disability 
and TDIU, other than to assert that he needs more money due 
to non-service-connected disabilities.  However, he has not 
claimed a non-service-connected pension, even though he has 
been alerted to this possibility by the RO.  Thus, only the 
claims for increased compensation are now before the Board.  
Compensation is only paid for service-connected disabilities.  
38 U.S.C.A. § 1110 (West 2002).  VA is prohibited from using 
manifestations not resulting from service-connected disease 
or injury when evaluating a service-connected disability.  
38 C.F.R. § 4.14 (2007).  Thus, to the extent that the 
veteran is claiming a higher rating and TDIU due to non-
service-connected conditions, his claims must be denied as a 
matter of law.  

Rating the Dysthymic Disorder

The Board does liberally and broadly construe claims and will 
considered all bases for a claim reasonably raised by the 
record.   See Solomon v. Brown, 6 Vet. App. 396, 400 (1994); 
EF v. Derwinski, 1 Vet. App. 324, 326 (1991); Myers v. 
Derwinski, 1 Vet. App. 127, 130 (1991).  Consequently, the 
record has been carefully reviewed to determine whether it 
supports the veteran's claims.  

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2007).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including conversion and a 
dysthymic disorders, is:                        

*	Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own 
name...............................................................................
....100 percent; 
*	Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.............................................70 
percent; 
*	Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships................................................50 percent; 
*	Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent 
events)............................................................................30 percent; 
*	Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by 
continuous 
medication.....................................................
.........................10 percent; 
*	A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous 
medication....................................................0 
percent. 

38 C.F.R. § 4.130, Code 9424, 9433 (2007).  

The veteran sustained a right-sided cerebrovascular accident 
in June 2002 and clinical notes indicate there may be some 
residual dementia from this non-service-connected event.  

The veteran was afforded a VA mental disorders examination in 
February 2003.  The claims folder was reviewed.  The 
veteran's history was discussed.  It was noted that he was 78 
years old, had retired from a railroad, and occasionally did 
part-time handyman work.  He said his current problems 
included anxiety.  He was not treated by a mental health 
professional.  His primary health care professional gave him 
pills for his anxiety.  He did not indicate any further 
psychiatric symptoms.  During the interview, the veteran was 
polite and cooperative.  He was not in acute distress.  His 
affect was appropriate and unconstricted.  His mood was 
within normal limits.  He was alert, oriented, relevant, and 
coherent.  There were no evident psychotic signs.  He related 
experiences, problems and symptoms in a matter-of-fact manner 
with an appropriate affect.  He appeared to be a very poor 
historian and was unable to recall significant details of his 
past experiences.  The diagnosis was neurosis, variously 
described as conversion disorder or dysthymic disorder, by 
history.  The GAF was 60.  The examiner commented that the 
degree of social and occupational impairment, with age taken 
into consideration, was estimated to be minimal.  

The global assessment of functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995).  A GAF from 51 to 60 is defined as 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g. few 
friends, conflicts with co-workers).  

The veteran was subsequently seen at the VA clinic for 
various non-service-connected conditions.  The clinical notes 
do not reflect any psychiatric symptomatology.  In August 
2002, a depression screen was negative.  PTSD screening was 
negative in December 2003 and November 2004.  On depression 
screening in June 2006, the veteran was asked if he had 2 
consecutive weeks or more during which he felt sad, blue or 
depressed; or when he lost all interest or pleasure in things 
that he usually cared about or enjoyed.  His response was no.  
He was asked if he had had 2 years or more in his life when 
he felt depressed or sad most days even if he felt okay 
sometimes.  His response was no.  He was asked if he felt 
depressed or sad much of the time in the past year.  His 
response was no.  He was asked how much of the time in the 
past week did he feel depressed; and he responded that 
depression was less than a day.  The depression screen was 
considered to be negative.  

Conclusion

There is simply nothing here that would approximate any 
applicable criteria for a rating in excess of 50 percent for 
the service-connected psychiatric disorder.  The non-service-
connected conditions emphasized by the veteran do not form a 
basis for a higher compensation rating.  38 C.F.R. § 4.14.  
There are no complaints or reports from the veteran of 
manifestations that would approximate the criteria for a 
higher rating.  There are no medical findings that would 
support a higher rating.  Neither the veteran nor the VA 
clinical notes indicate any significant change since the 
February 2003 VA examination, so another examination is not 
warranted.  That examination had essentially normal findings, 
with the only the veteran's report of anxiety controlled by 
medication.  That reported symptom does not approximate the 
requirements for a higher rating.  The examiner expressed the 
opinion that the degree of social and occupational impairment 
was minimal, which is competent evidence against a rating in 
excess of 50 percent.  The February 2003 VA examination and 
subsequent VA clinical notes form a preponderance of 
competent medical evidence against the claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in Hart 
v. Mansfield, 21 Vet. App. 505 (2007) and whether staged 
ratings should be assigned.  We conclude that the service-
connected psychiatric disability has not significantly 
changed and uniform rating is appropriate in this case.  At 
no time during the rating period has the disability exceeded 
the criteria for a 50 percent rating.  

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2007) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2007).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  In this 
regard, the Board finds that there has been no showing by the 
veteran that this service-connected disability has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more.  38 C.F.R. 
§ 4.16(a).  In reaching such a determination, the central 
inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 
529 (1993).  

Service connection is in effect for a dysthymic disorder 
(previously diagnosed as a conversion reaction), for which 
the veteran has a 50 percent rating.  Because the veteran's 
rating has never reached 60 percent, TDIU is only available 
if the veteran has been rendered unemployable solely due to 
the service-connected disability regardless of the total 
rating percentage currently assigned.  In other words, TDIU 
is only available if an extraschedular rating is warranted.

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. §§ 3.321, 4.16(b).  For a veteran to prevail on a 
claim for a total compensation rating based on individual 
unemployability on an extraschedular basis, the record must 
reflect some factor which takes the case outside the norm.  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A disability rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In this case, an August 2002 VA hospital discharge summary 
concluded that the veteran was unemployable.  The diagnoses 
were right sided cerebral vascular accident, hypertension, 
chronic congestive heart failure, chronic renal 
insufficiency, prostate carcinoma, gastroesophageal reflux 
disease, chronic anxiety, probable post traumatic stress 
disorder, and dysthymia.  The most serious of those 
conditions are not service-connected.  Particularly, the 
cardiovascular disorders that required the hospitalization 
are not service-connected.  Only the dysthymia is a service-
connected disability.  The report merely notes that the 
veteran gave a history that he was 50 percent service-
connected for his nerves.  The summary does not show that 
there were any active psychiatric symptoms, that they 
required treatment, or that they interfered with the 
veteran's functioning in any way.  

On the February 2003 VA examination, it was noted that the 
veteran was 78 years old, retired, and occasionally did 
part-time handyman work.  The examiner expressed the opinion 
that the GAF was 60.  That would be consistent with moderate 
difficulty in social and occupational functioning, but would 
not prevent the veteran from working.  The examiner commented 
that he found the degree of social and occupational 
impairment, with age taken into consideration, to be minimal.  

The subsequent VA clinical notes, though June 2006, reflect 
several non-service-connected heath problems and do not show 
that the service-connected psychiatric disability had 
manifestations that would keep the veteran from working.  

Conclusion

In his appeal, the veteran cited several non-service-
connected disabilities.  Because they are not service-
connected, they may not be considered in evaluating whether 
the veteran's service-connected disabilities render him 
unemployable, for compensation purposes.  In this case, the 
recent medical records provide a preponderance of evidence, 
which establishes that the veteran's service-connected 
psychiatric disability causes minimal social and occupational 
impairment.  The preponderance of evidence shows the 
veteran's service-connected psychiatric disability does not 
prevent him from engaging in substantially gainful 
employment.  


As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.


ORDER

A disability rating in excess of 50 percent for a dysthymic 
disorder (previously diagnosed as a conversion reaction) is 
denied.  

A total disability rating based on individual unemployability 
(TDIU) is denied.  


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


